Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                    August 15, 2016

The Court of Appeals hereby passes the following order:

A16A2221. REGINALD LEWIS v. STATE OF GEORGIA.

      The State of Georgia filed an in rem forfeiture action against certain personal
property that had been seized by the police. Claimant Reginald Lewis filed a motion
for the return of some of the property, alleging that the State had not served him with
the forfeiture complaint even though it knew he was an interested party. He also filed
a motion seeking to depose a police officer allegedly involved in the seizure. The
trial court denied both motions,1 and Lewis filed this direct appeal.
      We lack jurisdiction. “Generally, an order is final and appealable when it
leaves no issues remaining to be resolved, constitutes the court’s final ruling on the
merits of the action, and leaves the parties with no further recourse in the trial court.”
Thomas v. Douglas Co., 217 Ga. App. 520, 522 (1) (457 SE2d 835) (1995). It
appears that no final order of forfeiture has been entered below and that the State’s
forfeiture complaint has not been finally resolved. Accordingly, Lewis was required
to follow the interlocutory application procedures in OCGA § 5-6-34 (b). See Miller
v. Miller, 282 Ga. 164 (646 SE2d 469) (2007). His failure to do so deprives this
Court of jurisdiction over this direct appeal, which is hereby DISMISSED as
premature.




      1
        In its order denying Lewis’s motion for a deposition, the court ruled that it “is
not persuaded discovery is necessary at this juncture.”
Court of Appeals of the State of Georgia
                                     08/15/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.